Citation Nr: 1419799	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  07-04 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1977 to December 1977 and from February 1982 to February 1986.     

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In April 2007, the Veteran appeared at a hearing before a Decision Review Officer.  In June 2008, he appeared at a hearing before the undersigned Veterans Law Judge.  Copies of the hearing transcripts are of record.

In September 2008, January 2011, February 2013 and May 2013, the Board remanded the claims.  The claims are again REMANDED to the RO via the Appeals Management Center in Washington, DC. 


REMAND

As the record is insufficient to decide under the applicable theories of service connection, further development under the duty to assist.

A decision on the claim for a right hip disability is deferred until the claims of service connection for right and left knee disabilities are finally adjudicated.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since December 2012.






2.  Afford the Veteran a VA examination to determine:

Whether the current right and left knee disabilities are related to the bilateral knee pain and right knee injury documented during service, or the development of new and separate conditions?  

In formulating the opinion, the VA examiner is asked to consider that although the Veteran had a history of a right knee injury in childhood, no right knee abnormality was noted on entrance examination and the Veteran he is presumed to have been sound upon entrance into service. 

Also the Veteran is competent to describe bilateral knee pain since his separation from service.  

The Veteran's file must be made available to the VA examiner for review. 

3.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


